Citation Nr: 0630530	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-17 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

2.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for urethritis.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for schizophrenia.

4.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the benefits sought on appeal.

The Board notes that in June 2006 the veteran requested that 
his nonservice-connected pension benefits be "reinstated."  
It does not appear that this issue has been considered by the 
RO and it is not before the Board for appellate adjudication.  
As such, it is referred to the RO for appropriate action.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for 
urethritis in an October 1981 rating decision.  The veteran 
was notified of this decision and of his appellate rights, 
but did not appeal the denial.

3.  Evidence obtained since the time of the decision denying 
service connection for urethritis does not relate to an 
unestablished fact necessary to substantiate the claim. 

4.  The RO denied entitlement to service connection for a 
nervous condition in a December 1985 rating decision.  The 
veteran was notified of this decision and of his appellate 
rights, but did not perfect an appeal of the denial of 
benefits.

5.  Evidence obtained since the time of the decision denying 
service connection for a nervous condition relates to an 
unestablished fact necessary to substantiate the claim. 

6.  Paranoid schizophrenia did not develop during service or 
within one year of discharge from service and it is not 
etiologically related to the veteran's period of service.

7.  The Board denied entitlement to service connection for 
post-traumatic stress disorder in an August 1999 decision.  
The veteran was notified of this decision and of his 
appellate rights, but did not properly appeal the denial.

8.  Evidence obtained since the time of the decision denying 
service connection for post-traumatic stress disorder relates 
to an unestablished fact necessary to substantiate the claim. 

9.  The veteran is not diagnosed as having post-traumatic 
stress disorder as a result of active duty service.


CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for urethritis is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  The October 1981 rating decision denying the veteran's 
claim of entitlement to service connection for urethritis is 
final and the claim is not reopened.  38 U.S.C.A. §§ 1110, 
1131, 7105 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Evidence obtained since the RO denied entitlement to 
service connection for a nervous condition is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

4.  The claim of entitlement to service connection for a 
nervous condition is reopened.  38 U.S.C.A. §§ 1110, 1131, 
7105 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  Schizophrenia was not incurred in, aggravated by or 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

6.  Evidence obtained since the Board denied entitlement to 
service connection for post-traumatic stress disorder is new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

7.  The claim of entitlement to service connection for post-
traumatic stress disorder is reopened.  38 U.S.C.A. §§ 1110, 
1131, 7104 (West 2002); 38 C.F.R. § 3.303 (2006).

8.  Post-traumatic stress disorder was not incurred in, 
aggravated by or presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2004 and November 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Notice of the five elements of a service-connection 
claim was provided in March 2006 following the United States 
Court of Appeals for Veterans Claims (Court) decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although there was no post-notice adjudication regarding the 
downstream elements of disability rating and effective date, 
the veteran is not prejudiced, as service connection is being 
denied.  

Although additional notice with respect to what constitutes 
new and material evidence was not provided subsequent to the 
Court's finding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Board finds that the notices provided to the veteran 
clearly outlined the need to submit evidence of a post-
service diagnosis of urethritis in order to reopen his claim 
of entitlement to service connection for urethritis as the 
claim was previously denied based on evidence that he only 
experienced urethritis during service.  Thus, the notice 
requirements with respect to that claim have been met.  
Because the Board is reopening his other claims, notice 
pursuant to Kent will not here be discussed.  The Board 
finds, however, that the veteran was given specific notice 
with respect to the elements of a basic service-connection 
claim and, as such, VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not given prior to the AOJ decision on 
appeal.  The Court found in Pelegrini, however, that the 
voiding or nullification of an AOJ action or decision was not 
required, only that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating actions upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, and by affording him 
the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he declined to do so.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  In fact, he advised VA 
in March 2006 that he had no additional evidence to 
substantiate his claims.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.

The veteran contends that he developed psychiatric disorders 
during service and that he continues to be severely disabled 
as a result of the disorders.  He advised VA on numerous 
occasions that he contracted venereal diseases during service 
and believed that he was impotent as a result of his in-
service diseases.  The veteran does not assert that he 
currently has urethritis.  He does request, however, that his 
claims of entitlement to service connection for a nervous 
condition, post-traumatic stress disorder, and urethritis be 
reopened and reviewed on the merits.

In October 1981, the RO denied service connection for 
urethritis, finding that the veteran had acute urethritis 
during service that resolved.  The veteran was advised of 
this denial and of his appellate rights, but he did not 
appeal the denial of benefits sought.  As such, the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In December 1985, the RO denied service connection for a 
nervous condition, finding that there was no evidence of a 
psychiatric disorder during service.  The veteran was advised 
of this denial and of his appellate rights.  He submitted a 
notice of disagreement and a statement of the case was issued 
in January 1990.  The veteran did not timely perfect his 
appeal by submitting a substantive appeal within one year of 
the denial of benefits or sixty days from the date of the 
statement of the case as required by 38 C.F.R. § 20.202.  As 
such, the decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In August 1999, the Board denied service connection for post-
traumatic stress disorder, finding the claim to be not well-
grounded as there was no medical nexus between one post-
service diagnosis of post-traumatic stress disorder and the 
veteran's period of service.  The veteran was advised of this 
denial and of his appellate rights, but he did not timely 
appeal the denial of benefits sought.  As such, the decision 
became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The veteran now seeks to reopen his claims.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  "New and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decisions.  The credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Urethritis

At the time of the October 1981 rating decision denying 
service connection for urethritis, the evidence included 
service medical records reflecting treatment for urethritis 
without any diagnosis of such a disability at the time of 
discharge.  The veteran had not identified any evidence of 
post-service treatment for urethritis and/or other disability 
found to be related to his contracting venereal diseases 
during service.  As such, the claim was denied as no current 
disability was found.

Since the 1981 rating decision, treatment records reflect no 
complaints related to a diagnosis of urethritis nor any 
diagnosis of such a disability.  A urology treatment note 
dated in 1982 includes a history of impotency since 1975 and 
the recommendation for a sleep study.  There is no evidence 
of follow-up nor of a diagnosis of impotency or other disease 
related to the veteran contracting venereal diseases during 
service or having had acute urethritis during service.  
Current medical evidence does not include any complaints 
and/or symptoms of urethritis.  In fact, an October 2004 
treatment note reflects that the veteran had no difficulty 
voiding.  Medical histories in the treatment records do not 
include urethritis as a prior or continuing problem.

Given the evidence as outlined above, the Board finds that 
the evidence obtained since 1981 is certainly new in that it 
was not previously before agency decision-makers, but it is 
not material because it does not relate to the unestablished 
fact of the presence of a current diagnosis of urethritis 
that is necessary to substantiate the claim.  The Board fully 
acknowledges that the veteran had urethritis during service, 
but must continue the denial of his claim because there is no 
current diagnosis of the disorder.  Absent a disease or 
injury incurred during service, the basic compensation 
statutes cannot be satisfied.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  The Board 
notes that, in the veteran's many letters to VA, he does not 
contend that he currently has urethritis; he talks about the 
numerous times he contracted venereal diseases during service 
and that he experiences impotency problems.  Therefore, the 
claim of entitlement to service connection for urethritis is 
not reopened and remains denied as there is no evidence of a 
current disability. 

Psychiatric Disorders

At the time of the previous denials of service connection for 
a nervous condition and for post-traumatic stress disorder, 
the evidence of record included service medical records that 
were void of any reference to psychiatric problems and post-
service treatment records showing that the first diagnosis of 
a psychiatric disorder, specifically paranoid schizophrenia, 
was in 1983.  In a March 1989 treatment note, post-traumatic 
stress disorder (Vietnam) was listed in the section on prior 
medical history without any other notation.  Treatment notes 
did not include a confirmed diagnosis of post-traumatic 
stress disorder nor did they reflect any connection between 
the veteran's paranoid schizophrenia and his period of active 
service.

The veteran underwent VA examination in July 1996 and 
complained of stress, insomnia, nightmares of Vietnam, audio 
and visual hallucinations, and the belief that he was 
possessed by a demon.  He related having last worked as a 
mail clerk for VA in 1982.  The examiner reviewed the 
veteran's claims folder, including service medical records 
and post-service treatment records, and rendered Axis I 
diagnoses of chronic paranoid schizophrenia and polysubstance 
abuse.  The examiner specifically found that findings were 
not consistent with the diagnostic criteria for post-
traumatic stress disorder.

The veteran testified before the Board in August 1997 that he 
had loaded ammunition during service, that his job was very 
dangerous because of the potential for misfires, and that he 
had once been in a situation where ammunition did not fire 
and had to be thrown over the side of his ship.  He stated 
that he was a Seaman Apprentice for six months in the waters 
off Vietnam, that his ship was never fired upon, and that he 
never sought psychiatric treatment during service but that 
the ship's physician always watched him and took notes.  The 
veteran stated that he may have gotten a prescription for 
medication for his nerves during service, that post-traumatic 
stress disorder and schizophrenia both began while he was in 
the service, and that he was first medicated for his 
psychiatric symptoms post-service in approximately 1983.

Based on the evidence outlined above, service connection was 
denied for post-traumatic stress disorder because the one 
diagnosis of record at the time of the 1999 decision was not 
medically linked to the veteran's period of service; service 
connection for schizophrenia was denied because there was no 
medical evidence to suggest that the diagnosed disability 
began during service or within one year of service.  The 
veteran requested that his claims of entitlement to service 
connection for psychiatric disorders be reopened in July 2001 
and submitted records of a hospitalization that month with a 
letter from the treating psychiatrist showing that the 
veteran had a confirmed diagnosis of a schizoaffective 
disorder and that he had consistently described having 
symptoms of post-traumatic stress disorder as a consequence 
of duties as a gun loader in the United States Navy.  
Treatment records dated from 2001 through 2005 reflect 
numerous hospitalizations for cocaine abuse and uncontrolled 
schizophrenia, paranoid type.  The veteran has written 
numerous letters outlining a history of symptoms since his 
discharge from service.

Given the evidence as outlined above, the Board finds that 
when considering all new evidence to be credible, as required 
by Justus, the evidence is both new and material in that it 
was not previously before agency decision-makers and it 
suggests a history of psychiatric symptoms since the 
veteran's period of active service.  As such, the claims of 
entitlement to service connection for schizophrenia and for 
post-traumatic stress disorder are reopened and will be 
addressed on the merits.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  


Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV) and be supported by 
the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

Psychoses are deemed to be chronic diseases under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that such 
a disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
May 1975, the evidence must show that a chronic disease 
manifest to a degree of ten percent by May 1976 in order for 
service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

As outlined above, the veteran was not treated for a 
psychiatric disorder during his period of service in the 
United States Navy.  His recollection of possibly being given 
a prescription for his nerves during service is not 
substantiated by the medical evidence and the Board notes 
that recent treatment records describe the veteran as a poor 
historian.  The veteran's service medical records show that 
he received an honorable discharge in May 1975 without any 
psychiatric disability being diagnosed at that time.  He had 
a military occupational specialty in water transportation and 
was awarded the National Defense Service Medal.  There is no 
evidence of the veteran engaging in combat with the enemy 
during the Vietnam conflict and his testimony before the 
Board in his previous appeal is consistent with a finding 
that he did not engage in combat as he described his duties 
and the lack of any firing upon his ship by the enemy.

The veteran was first treated for psychiatric symptoms in 
1983.  Records reflect that he had a psychotic break when he 
returned to an empty house after his wife left him and he was 
taken to a medical facility by force and determined to have 
paranoid schizophrenia.  The medical evidence also shows a 
history of homelessness, alcoholism and cocaine abuse with 
the veteran undergoing numerous hospitalizations for 
treatment of his polysubstance abuse and schizophrenia.  A 
medical history dated in 1989 includes post-traumatic stress 
disorder as a previous diagnosis; this information was 
apparently related to the person who completed the report by 
the veteran as there is no record of post-traumatic stress 
disorder being diagnosed prior to that time.  The veteran 
later advised VA that he had been told by the police that he 
had post-traumatic stress disorder.

At a VA examination in 1996, it was specifically found that 
the veteran did not meet criteria for a diagnosis of post-
traumatic stress disorder, but that he did have chronic 
paranoid schizophrenia and polysubstance dependence.  
Treatment records through 2005 show that the veteran has 
continued to be treated for schizophrenia.  The few times 
that post-traumatic stress disorder is mentioned in the 
records, including the notation in July 2001 referenced 
above, there has been no diagnosis of the disorder; the 
notations show that the veteran complains of nightmares of 
events that did not occur, that he experienced flashbacks of 
combat activities that he did not participate in, and that he 
was initially told that he had post-traumatic stress disorder 
by the police.  A psychosocial history dated in March 2002 
includes references to abuse by a teacher when the veteran 
was ten years old as well as complaints of flashbacks of 
combat.  The veteran, however, is not treated for post-
traumatic stress disorder and does not have a confirmed 
diagnosis of that disorder.  His treating psychiatrist 
reported in November 2004 that the veteran was totally and 
permanently disabled as a result of paranoid schizophrenia; 
there was no mention of post-traumatic stress disorder and 
the psychiatrist did not suggest that the veteran's 
schizophrenia was a result of active service.

After a thorough review of the record evidence, the Board 
finds that service connection for post-traumatic stress 
disorder must be denied because there is no diagnosis of the 
disorder.  Notations in the record that the veteran has 
symptoms of the disorder does not equate to a diagnosis, 
particularly in light of the fact that a VA examiner 
specifically found that the veteran did not meet criteria for 
a diagnosis of post-traumatic stress disorder.  Current 
treatment records clearly show that the veteran has an Axis I 
diagnosis of schizophrenia, is totally disabled because of 
his schizophrenia, and is not diagnosed as having a post-
traumatic stress disorder related to his period of service.  
Accordingly, the claim is denied.

As for the veteran's schizophrenia, there is no doubt that he 
has a confirmed diagnosis of this disorder and that it is 
disabling.  The claim turns on the whether the disability 
began during the veteran's period of service or within one 
year of his discharge from service because there is no 
medical opinion of record to even remotely suggest that the 
chronic disease began as a consequence of experiences and/or 
activities in the Navy.  

As outlined above, the medical evidence reflects that the 
first diagnosis of schizophrenia was in 1983.  Although the 
veteran contends that his symptoms began as a consequence of 
service and that he was treated shortly after his discharge 
from service, his statements alone are insufficient to 
establish that a relationship exists between his diagnosed 
disability and his period of service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  The Board is bound by 
the medical evidence showing that the veteran was first 
treated for schizophrenia following a psychotic break in 1983 
and that he has been treated on a continuous basis since that 
time.  The first diagnosis was made approximately eight years 
after discharge from service and is not medically linked to 
the veteran's period of active service.  Therefore, service 
connection of schizophrenia must be denied as it was not 
incurred during service or within one year of service and it 
is not medically linked to the veteran's service.


ORDER

New and material evidence having not been obtained, service 
connection for urethritis remains denied.

New and material evidence having been obtained, the claims of 
entitlement to service connection for schizophrenia and post-
traumatic stress disorder are reopened.

Service connection for schizophrenia is denied.

Service connection for post-traumatic stress disorder is 
denied.


REMAND

The record reflects that the veteran requested service 
connection for a skin disorder in October 2002; the claim was 
denied in a November 2002 rating decision.  In April 2003, 
the veteran asked about his claim and was sent a copy of the 
November 2002 rating decision.  He expressed his disagreement 
in July 2003.  Although the claim was listed in a March 2004 
supplemental statement of the case, the RO later advised the 
veteran that the listing of the claim in that fashion was 
done in error.  Unfortunately, a statement of the case was 
not issued.  The veteran continues to request service 
connection for a skin disorder and it appears that he 
properly notified the RO of his disagreement with its 
November 2002 denial.  As such, this matter must be remanded 
in order for a statement of the case to be issued as per 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, this matter is remanded for the following action:

Consider the veteran's claim of 
entitlement to service connection for a 
skin disorder, to include as due to 
exposure to herbicides, and issue a 
statement of the case if the benefit 
sought cannot be granted.  Advise the 
veteran of all appropriate time limits 
with respect to perfecting his appeal.  
Do not return this claim to the Board 
unless the veteran perfects his appeal by 
submitting a substantive appeal pursuant 
to 38 C.F.R. § 20.202.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


